PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/718,115
Filing Date: 28 Sep 2017
Appellant(s): Erickson et al.



__________________
James W. Babineau
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 23, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 17, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3 and 4 are rejected under 35 U.S.C. §103 as being unpatentable over Sano et al. (Japanese Patent Publication No. JPH05115312 A, cited in previous Office Action, additional machine language translation provided and cited below) as evidenced by Free Dictionary (Definition of “tentering”, https://www.thefreedictionary.com/tentering, 2014) and Free Dictionary (Definition of “stretch”, https://www.thefreedictionary.com/stretch, 2016) in view of Erickson (U.S. Patent Application Publication No. 2010/0247846 A1, cited in previous Office Action).
Regarding claim 1, Sano discloses a method of making a loop fastener product ([0001]-[0002] of Sano), the method comprising knitting a pile yarn and one or more ground yarns to form a stretchable knit fabric having loops of the pile yarn extending from a knit ground ([0010] of Sano, pile knitted fabric), wherein at least one of the ground yarns comprises a bicomponent yarn with a filament comprising a first portion of a first polymer and a second portion of a second polymer ([0010] of Sano, core-sheath composite fiber in ground part of pile knitted fabric), the first and second portions bonded together along a length of the filament and defining a boundary between the first and second polymers ([0010] of Sano, core-sheath composite fibers inherently possess recited features); holding the knit fabric in a flat state; and while the fabric is held, setting the fabric by first applying sufficient heat to cause resin of the sheath of the 
Sano does not specifically disclose holding the knit fabric comprises increasing a width of the fabric as the resin of the sheath flows, thereby maintaining the knit fabric in a taut state during heating.  Sano, however, discloses that the fabric is heat set at most 15% or 3% of tentering ([0025] of Sano).  Tentering as recited in Sano means “to stretch on a tenter” while “stretch” is defined as “to lengthen, widen” (Free Dictionary pg. 1 of definitions of “tentering” and “stretch”).  The disclosure of “at most 15% tentering” in Sano therefore refers to stretching or increasing the width of the fabric at most 15%, at most 3% and narrowing (i.e., decreasing) the width of the outlet or fabric ([0025] of Sano).  Sano therefore clearly discloses a tentering range (i.e., at most 15% or 3%) that overlaps with that recited in claim 1 (i.e., increasing the width) which would render the claimed method obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).  
Sano does not specifically disclose that the cooled fabric has a greater air permeability after setting than before setting.  
Erickson, however, discloses applying a cross-machine stretch to a knit loop fastener material while stabilizing the material by heating (FIG. 1, [0033], [0055] of Erickson ‘846).  According to Erickson ‘846, the stretching and heat stabilizing improves permeability of the material ([0055] of Erickson ‘846).  Also according to Erickson ‘846, loop fastener materials with increased permeability improves comfort to the user when the material is used in direct skin contact (i.e., in medical and sports markets) ([0002]-[0003] of Erickson ‘846).  
It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to apply a cross-machine stretch to a knit loop fastener material while stabilizing the material by heating in the method of Sano.  One of skill in the art would have been motivated to do so in order to increase the permeability of the fabric during heat setting in order to improve comfort when the material is used in direct skin contact as taught by Erickson ‘846 ([0002]-[0003], [0055] of Erickson ‘846).  
Regarding claim 3, Sano discloses that the first portion of the filament of the bicomponent yarn forms a sheath about a filament core of the second polymer ([0010] of Sano, core-sheath composite fiber).
Regarding claim 4, Sano discloses that the bicomponent yarn is a first yarn of the one or more ground yarns, the one or more ground yarns also comprising a second yarn of a third polymer ([0013] of Sano, other fibers may be used in the ground portion).
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sano in view of Erickson ‘846 as set forth above with respect to claim 1 and further in view of Dinger et al. (U.S. Patent No. 5,654,067, cited in IDS submitted January 24, 2019).
Regarding claim 2, Sano does not specifically disclose that knitting the pile yarn and one or more ground yarns comprises circular knitting.  Dinger, however, discloses a surface fastener comprising a pile fabric which is made using a circular knitting machine (col. 11, lines 39-40 of Dinger).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use circular knitting as disclosed by Dinger as the knitting method in the method of Sano as Dinger discloses that it was known to form a surface fastener by circular knitting a pile yarn and one or more ground yarns.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Regarding claim 8, Sano does not specifically disclose that the pile yarn comprises an extruded monofilament having a tenacity of at least 4 grams per denier.  Dinger, however, .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sano in view of Erickson ‘846 as applied to claim 4 above and further in view of Higashinaka et al. (U.S. Patent Application Publication No. 2008/0289157 A1, cited in previous Office Action) as evidenced by Poly(butylene terephthalate) Properties (PolymerProcessing.com, 2001, cited in previous Office Action).
Regarding claim 5, Sano does not specifically disclose that the third polymer is of a lower melting point than the second polymer.  Higashinaka, however, discloses a fabric for a fastener In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).    
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sano in view of Erickson ‘846 as applied to claim 4 above and further in view of Erickson ‘365 (U.S. Patent Application Publication No. 2012/0122365 A1, cited in IDS submitted January 23, 2019).
Regarding claim 6, Sano does not specifically disclose that knitting comprises feeding the first and second yarns together through a common hole to a needle rack of a circular knitting machine.  Erickson ‘365, however, discloses a knit fabric having ground and pile yarns wherein the pile yarns form hook-engageable fiber loops ([0011] of Erickson ‘365) and wherein the fabric is made by a circular knitting process in which first and second ground yarns are together fed through a common hole in a carrier plate to a needle rack (FIG. 7, [0025] and [0070] of Erickson ‘365; series of needles #64, ground feed hole #68, ground yarns #40 and #42).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to feed first and second ground yarns through a common hole to a needle rack as disclosed by Erickson ‘365 in the method of Sano since Erickson ‘365 establishes that it was known to use such methods to manufacture loop fasteners.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sano in view of Erickson ‘846 as applied to claim 4 above and further in view of Lintecum (U.S. Patent Application Publication No. 2002/0045395 A1, cited in previous Office Action).
Regarding claim 7, Sano does not specifically disclose texturizing the first and second yarns together prior to knitting.  Lintecum, however, discloses a synthetic polymer yarn comprising a bicomponent yarn and a second yarn combined to form a single yarn using air jet or false twist texturing which yarn may be knitted into fabrics (Abstract, [0047], [0053] of Lintecum).  According to Lintecum, the yarns produce fabrics having strong visual effect and unique tactile qualities ([0054] of Lintecum).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to texture the bicomponent and other yarn together using texturing prior to knitting as disclosed in Lintecum in the method of Sano.  One of skill in the art would have been motivated to do so in order to produce a knitted fabric having a strong visual effect and unique tactile qualities ([0054] of Lintecum).
  Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sano in view of Erickson ‘846 as applied to claim 1 above and further in view of Dua et al. (U.S. Patent Application Publication No. 2013/0255103 A1, cited in previous Office Action).
Regarding claim 9, Sano does not specifically disclose that applying sufficient heat comprises applying heat only in selected areas of the fabric, thereby causing a variation in setting across the fabric.  Erickson ‘846, however, discloses a pattern bonded knit fabric for use as a loop fastener (FIG. 1, [0052] of Erickson ‘846).  According to Erickson ‘846, pattern bonding creates spaces between the adhesive dots for air to pass thereby promoting pair permeability ([0052] of Erickson ‘846).  Erickson ‘846 therefore establishes that it was known to pattern bond 
Dua discloses knit fabrics made from yarns comprising thermoplastic filaments including sheath-core type filaments wherein the fabrics have fused regions and unfused regions (FIG. 20, [0076], [0101] of Dua).  According to Dua, providing the fabric with fused and unfused regions allows for fabric properties such as permeability, durability and stretch-resistance to be varied ([0108] of Dua).  
It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to heat set or thermally fuse portions of the fabric in the method of Sano in view of Erickson ‘846.  One of ordinary skill in the art would have been motivated to do so in order to provide a fabric with increased air permeability as taught by Erickson ‘846 ([0052] of Erickson ‘846) and Dua ([0108] of Dua).
(2) Response to Argument
The appellant asserts that Erickson’s teachings are directed to forming a laminate of two fabric layers by adhering them with discrete areas of adhesive and that one of ordinary skill in the art would understand that the quote from Erickson ‘846 relating to cross-machine stretching of the fabric laminate to increase permeability ([0055] of Erickson) refers to the lateral expansion of the unbonded areas of the laminate which would naturally increase the permeability of the product by decreasing the fiber density in the unfused or permeable areas (¶ spanning pp. 4-5-pg. 5, 1st full ¶ of the Appeal Brief); (¶ 7 of the Sankararaman Declaration).  Sano, however, discloses heat-setting while stretching (i.e., tentering) a knit fabric comprising sheath-core fibers ([0025] of Sano).  Since heat setting occurs while stretching, the fabric would initially be in an unfused state (i.e., at the beginning of the heat setting process).  As with the fabric laminate of st full ¶ of the specification).  Sano similarly discloses stretching the fabric in an amount from up to 3% to 15% during heat setting ([0025] of Sano).  Sano therefore discloses stretching or tentering conditions during heat setting similar to those disclosed in the specification of the instant application as increasing permeability.
The appellant also asserts that Sano’s method, like Appellant’s, involves fusing resin of fibers knit into the ground layer and that the person of ordinary skill in the art would not be led to think that Sano’s thoroughly fused fabric would increase in permeability from being stretched (pg. 5, 2nd full ¶ of the Appeal Brief).  Sano, however, discloses tentering or stretching the fabric during heat setting ([0035] of Sano).  Sano does not therefore teach stretching a thoroughly fused fabric (i.e., a fabric that has already been fused).  Rather, Sano discloses that fusing occurs while the fabric is in a stretched condition.
The applicant also asserts that the expert declaration of Sankararaman contradicts the assertions made as justification for the combination of Sano and Erickson ‘846 in the rejection of claim 1 (¶ spanning pp. 6-7 of the Appeal Brief).  The Sankararaman declaration, while 
The Sankararaman declaration also asserts that there is nothing in Sano’s method that would suggest that the fused fabric would become more permeable as a result of stretching while heat setting (pg. 6 of the Appeal Brief; ¶ 10 of the Sankararaman Declaration).  As set forth above, however, Erickson ‘846 suggests that stretching a laminate of knit fabric layers during heat setting results in an increase in permeability of the laminate and therefore increases the permeability of each individual fabric layer of the laminate ([0055] of Erickson ‘846, see analysis above).
The Sankararaman declaration also asserts that there is no technical discussion in Erickson about how to increase permeability in anything other than a breathable material having spaces for air to pass (pg. 6 of the Appeal Brief; ¶ 11 of the Sankararaman Declaration).  As set forth above, however, Erickson ‘846 suggests that stretching a laminate of knit fabric layers 
The appellant also asserts that the Office Action misunderstands the reference in the Sankararaman declaration to films and asserts without factual basis that lateral expansion would necessarily reduce areal weight (pg. 7, 3rd full ¶ of the Appeal Brief).  Stretching or tentering as disclosed in Sano would necessarily increase the area of the fabric without increasing the weight of the fabric.  Accordingly, areal weight would necessarily decrease upon lateral expansion (i.e., weight per unit area would necessarily decrease if the area increases and the weight remains the same).  Furthermore, Erickson ‘846 provides motivation to provide loop fastener materials with increased permeability in order to improve comfort to the user when the material is used in direct skin contact (i.e., in medical and sports markets) ([0002]-[0003] of Erickson ‘846).  Sano therefore discloses that the fabric may be stretched during heat setting and Erickson provides motivation to increase permeability.
The appellant also asserts that the Sankararaman declaration contradicts assertions made as justification of the combination of Sano and Erickson (¶ spanning pp. 6-7 of the Appeal Brief) and that the declaration has not been accorded proper weight as evidence (¶ spanning pp. 7-8 of the Appeal Brief).  The assertions made in the Sankararaman declaration have been addressed above and have been accorded proper weight.  Moreover, the assertions made in the Sankararaman declaration are opinion evidence directed to what the prior art would have suggested to one of ordinary skill in the art.  These assertions, which are unsupported by any 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRISTOPHER RAIMUND/
Patent Examiner, Art Unit 1746

Conferees:
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746    

/BLAINE COPENHEAVER/
Quality Assurance Specialist, TC 1700      
                                                                                                                                                                                              

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.